                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


VICKI GONZALEZ,                                     *

                         Plaintiff,                 *

v.                                                  *            Civil Case No. ELH-18-2935

SPUNK INDUSTRIES, INC., et al.,                     *

                         Defendants.                *

*       *       *       *       *       *       *        *       *       *       *       *       *

                             REPORT AND RECOMMENDATIONS

        Plaintiff Vicki Gonzalez filed suit against Defendants Spunk Industries, Inc. (“SII”) and

Jason C. Jean (collectively “Defendants”), asserting six counts including trademark infringement,

cyberpiracy, and unfair or deceptive trade practices. ECF 1. This Report and Recommendations

addresses Plaintiff’s Motion for Entry of Award of Damages (“motion for default judgment”), ECF

25, and Defendant Jean’s two near-identical Petitions to Open Default Judgment, ECF 27, 29.1 I

have also considered Plaintiff’s opposition to Defendant Jean’s Petitions.              ECF 30. Judge

Hollander referred this case to me to review the pending filings and to make recommendations,

pursuant to 28 U.S.C. § 301 and Local Rule 301.6. ECF 31, 32. No hearing is deemed necessary.

Loc. R. 105.6 (D. Md. 2018). For the reasons discussed below, I respectfully recommend that

Plaintiff’s motion for default judgment be denied for lack of personal jurisdiction, that Plaintiff be

ordered to provide additional information about her attorneys’ billing records and process server

costs, and that Defendant Jean’s Petitions be granted and the entry of default be lifted as to



1
  The only material difference between the two filings, other than the date, is the inclusion of Defendant
Jean’s current address in ECF 29. I recommend terminating ECF 27 as a duplicate filing, but will refer to
both documents herein as “the Petitions.”
Defendant Jean, although I recommend that alternative sanctions in the form of certain costs be

imposed. I further recommend that the Court set a schedule for Defendant Jean to respond to the

Complaint, to be followed by limited jurisdictional discovery to ascertain whether this Court can

exercise personal jurisdiction over Defendants.

  I.   BACKGROUND

       Plaintiff owns and operates an adult lifestyle membership club known as the Tabu Social

Club, located in Catonsville, Maryland. ECF 1, ¶ 18. The Tabu Social Club has an associated adult

lifestyle website, “tabulife.com.” Id. Plaintiff has valid, enforceable trademark registrations with

the U.S. Patent and Trademark Office for the marks “Tabu Social Club,” “Tabulife,” and

“Tabutravel.” Id. ¶ 23. Plaintiff alleges that Defendant Jean, a former member of the Tabu Social

Club, knew of Plaintiff’s rights in the trademarks, but intentionally created similar names for his

websites, with the intent to profit from consumer confusion in Maryland and elsewhere. Id. ¶¶

41-42. Essentially, the Complaint alleges that Defendants sold and offered to sell adult lifestyle

entertainment   services   using    four   websites:   “tabulifestyle.com,”   “tabulivestyle.com,”

“thetabu.com,” and “thetabutruthordare.com.” Id. ¶ 24.

       Plaintiff filed her Complaint in this case on September 21, 2018. ECF 1. In relevant part,

the Complaint alleges, “On information and belief, Defendant Spunk Industries Inc is a

Pennsylvania corporation with a principle [sic] place of business at 709 N 2nd St Fl 2, Harrisburg,

PA, 17102-3211.” Id. ¶ 10. The Complaint further alleges, “On information and belief, Defendant

Jason C. Jean is the owner of Spunk Industries Inc and may be contacted at the address and contact

information listed above for Spunk Industries Inc.” Id. ¶ 11.

       On multiple occasions, using two different process servers, Plaintiff unsuccessfully

attempted to serve Defendants with the Complaint and Summons at 709 North 2nd Street, Floor



                                                  2
2, Harrisburg, Pennsylvania. ECF 6-1 Ex. A, B. One of the process servers eventually received a

voice message from Defendant Jean, stating that an attorney, Johnna Kopecky, Esq., would accept

service on behalf of both Defendants. ECF 6-1 Ex. A. A process server also attempted to serve

Defendant Jean at his workplace, American Anvil Tattoo, but the telephone is answered by an

answering machine, and during an in-person visit, the receptionist would not allow the process

server to see Defendant Jean without an appointment. ECF 6-1 Ex. C. The receptionist again

advised that the documents should be served on Ms. Kopecky. Id. The process server delivered

the Summons and Complaint to Ms. Kopecky’s office, but Ms. Kopecky called Plaintiff’s counsel

and advised that she could not accept service, although she could engage in settlement discussions.

Id. Ex. D, E. Plaintiff sought and obtained the Court’s permission for alternative service of

process, and served Defendants by mailing the Summons and Complaint to 709 North Second

Street, Floor 2, Harrisburg, Pennsylvania, and by delivering a copy to the front desk at American

Anvil Tattoo. ECF 9, 14. Service by those methods was effected on February 27, 2019. ECF 14.

Defendants did not respond.

        On May 13, 2019, Plaintiff filed a Motion for Clerk’s Entry of Default against both

Defendants. ECF 18. The Clerk entered the default on May 16, 2019, and notified Defendants of

its entry by mail to 702 North 2nd Street, Floor 2, Harrisburg, Pennsylvania. ECF 21. On May

31, 2019, Defendant Jean filed a pro se “Motion to Vacate,” ECF 26-1, but the Court rejected the

filing as defective, because it lacked a certificate of service. ECF 26. Defendant Jean then filed

his two Petitions on June 18, 2019, and June 21, 2019, respectively. ECF 27, 29. In his Petitions,

Defendant Jean asserts that the 709 N. 2nd Street address, used for service of the Complaint and

Summons and for mailing of the notice of default, is “a defunked [sic] business address.” See, e.g.,

ECF 27, ¶ 2. Defendant Jean acknowledged that he received the notice of default via forwarded



                                                 3
mail. Id. He provided an updated mailing address, also in Pennsylvania, in his second Petition.

ECF 29.

    II.   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

          Upon a party’s application for a default judgment, Federal Rule of Civil Procedure 55(b)(2)

permits the Court to enter a default judgment against a defendant, after the Clerk has entered

default for failing to appear. In assessing whether default judgment is appropriate, the Court

accepts all well-pleaded factual allegations in the Complaint as true. Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780-81 (4th Cir. 2001). However, the Court must still ensure that the

undisputed factual allegations prove each of the elements necessary to establish each defendant’s

liability. Id.; see also 10A WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND PROCEDURE § 2688

(3d ed. 2010 supp.) (“[L]iability is not deemed established simply because of the default . . . and

the court, in its discretion, may require some proof of the facts that must be established in order to

determine liability.”).

          This Court’s analysis, then, begins with the jurisdictional allegations in Plaintiff’s

Complaint. Although subject matter jurisdiction in this case is evident because many of Plaintiff’s

claims present federal questions, personal jurisdiction is far less clear. Personal jurisdiction is a

defense which may be waived under some circumstances. See Fed. R. Civ. P. 12(h)(1) (defects in

personal jurisdiction are waived unless timely raised by a party). The Fourth Circuit has not

determined whether a district court should assess the existence of personal jurisdiction as a

prerequisite to entering default judgment.2 Several other Courts of Appeals have held that such an


2
  In an unpublished, per curiam opinion in 2011, the Fourth Circuit reviewed a case in which the plaintiff,
who had been crowned Miss West Virginia, filed a civil conspiracy lawsuit against fifty-nine defendants
“located throughout the United States and the world” for marketing a sex video purporting to feature her
likeness. Williams v. Advertising Sex, LLC, 410 F. App’x 578, 579-80 (4th Cir. 2011). Twenty-eight of
the defendants failed to appear in court or to respond to the complaint, following proper service. Id. at 580.
Plaintiff moved for a default judgment, but the district court instead dismissed the twenty-eight defendants
                                                      4
inquiry is either required or permissible. See, e.g., Sinoying Logistics Pte Ltd. v. Yi Da Xin Trading

Corp., 619 F.3d 207, 214 (2d Cir. 2010) (“[W]e agree with our sister circuits that before a court

grants a motion for default judgment, it may first assure itself that it has personal jurisdiction over

the defendant.”); Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005) (“[A] court should satisfy

itself that it has personal jurisdiction before entering judgment against an absent defendant.”);


for lack of personal jurisdiction. Id. The Fourth Circuit provided the following brief reasoning for its
decision to reverse:

        Despite this court’s best efforts at contacting the parties, the twenty-eight Default
        Defendants also have failed to enter an appearance before this court, i.e., they have become
        the “Default Appellees.” Consequently, we have no briefs before us to support the district
        court’s conclusion that it lacked personal jurisdiction over them, and there are no attorneys
        to address this matter at oral argument. Accordingly, we decline to address the issue of
        whether a district court must satisfy itself, sua sponte, that it has personal jurisdiction
        before entering a default judgment. Rather, we reverse the district court’s order denying
        Williams’s motion to reconsider the issue, and instruct the court to enter default judgments
        against the Default Defendants as had been sought by Williams.

Id. In the accompanying footnote, the Fourth Circuit stated:

        We note that the Default Defendants are commercial enterprises and persons involved in
        the distribution of adult Internet content. These relatively sophisticated litigants pursued a
        litigation strategy that carried the real possibility of having a default judgment entered
        against them. Nonetheless, the Default Defendants failed to enter an appearance before the
        district court or this court at their own peril.

Id. n.2. District courts in the Fourth Circuit have continued to consider personal jurisdiction prior
to entry of a default judgment, even after Williams. See, e.g., Glaser v. Hagen, Civ. No. 1:14-cv-
01726 (LMB/IDD), 2015 WL 10012993 at *2 n.1, (E.D. Va. Oct. 29, 2015) (noting that “Fourth
Circuit case law appears to be unsettled regarding whether a court should raise the issue of personal
jurisdiction sua sponte,” but ultimately considering the issue of personal jurisdiction, to avoid
entering a void default judgment); Winzeler v. Sanchez, Civ. No. 2:13cv612, 2015 WL 12645001
at *3 (E.D. Va. July 28, 2015) (citing Williams, but finding that “the court must have both subject
matter and personal jurisdiction over a defaulting party.”). Moreover, this case is distinguishable
from Williams in several respects. First, Defendants here are a defunct corporate entity and a pro
se litigant, who cannot be described as “relatively sophisticated litigants.” Second, although
Defendant Jean appears to have taken some actions to evade service, his conduct does not seem to
constitute “a litigation strategy.” Unlike the Default Defendants in Williams, who continued to
disregard the pending court actions throughout the district court proceedings and even on appeal,
Defendant Jean took relatively quick action to try to vacate the default once it had been granted and
he received the notice forwarded from his prior address. ECF 26, 27, 29. Finally, because
Defendant Jean has now become active in defending this litigation, the parties will have the
opportunity to conduct the necessary jurisdictional discovery to ascertain whether, in fact, personal
jurisdiction exists over both of the named Defendants.
                                                      5
Sys. Pipe & Supply, Inc. v. M/V Viktor Kurnatovskiy, 242 F.3d 322, 324 (5th Cir. 2001) (“We

previously have determined that a judgment entered without personal jurisdiction is void. It should

therefore be apparent that a district court has the duty to assure that it has the power to enter a valid

default judgment.”); In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (“In most circumstances, a defect

in personal jurisdiction is a defense that may be asserted or waived by a party. Nevertheless, when

a court is considering whether to enter a default judgment, it may dismiss an action sua sponte for

lack of personal jurisdiction.”); Williams v. Life Savings & Loan, 802 F.2d 1200, 1202-03 (10th

Cir. 1986) (per curiam) (“We hold that a district court may not inquire into its personal jurisdiction

and dismiss a case sua sponte except when entering a default judgment. . . . In reviewing its

personal jurisdiction, the court does not assert a personal defense of the parties; rather, the court

exercises its responsibility to determine that it has the power to enter the default judgment.”).

        The Fourth Circuit has clearly determined that “any judgment entered against a defendant

over whom the Court does not have personal jurisdiction is void.” Koehler v. Dodwell, 152 F.3d

304, 306-07 (4th Cir. 1998). Thus, even if the inquiry is not required at this stage, it appears

prudent to determine, prior to entry of a default judgment, whether this Court can exercise personal

jurisdiction over Defendants SII and Jean.

        To exercise personal jurisdiction over a non-resident defendant, a court must determine

that (1) the exercise of jurisdiction is authorized under the state’s long-arm statute, pursuant to

Federal Rule of Civil Procedure 4(k)(1)(A); and (2) the exercise of jurisdiction conforms to the

Fourteenth Amendment’s due process requirements. Carefirst of Md., Inc. v. Carefirst Pregnancy

Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003). When interpreting the reach of Maryland’s long-

arm statute, a federal district court is bound by the interpretations of the Maryland Court of

Appeals. See Carbone v. Deutsche Bank Nat’l Tr. Co., Civil Action No. RDB-15-1963, 2016 WL



                                                   6
4158354, at *5 (D. Md. Aug. 5, 2016); Snyder v. Hampton Indus., Inc., 521 F. Supp. 130, 135-36

(D. Md. 1981), aff’d, 758 F.2d 649 (4th Cir. 1985); see also Mylan Labs., Inc. v. Azko, N.V., 2

F.3d 56, 61 (4th Cir. 1993) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 178 (1938)). Moreover,

courts must address both prongs of the personal jurisdiction analysis, despite Maryland courts

consistently holding that “the state’s long-arm statute is coextensive with the limits of personal

jurisdiction set out by the due process clause of the Constitution.” Bond v. Messerman, 391 Md.

706, 721, 895 A.2d 990, 999 (2006); see Carefirst of Md., 334 F.3d at 396; CSR, Ltd. v. Taylor,

411 Md. 457, 472, 984 A.2d 492, 501 (2009) (noting that the personal jurisdiction analysis “entails

dual considerations”).

       Under the first prong, the plaintiff must identify a provision in the Maryland long-arm

statute that authorizes jurisdiction. Ottenheimer Publishers, Inc. v. Playmore, Inc., 158 F. Supp.

2d 649, 652 (D. Md. 2001). Under the second prong, “due process requires only that . . . a

defendant . . . have certain minimum contacts . . . such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945) (quoting Milleken v. Meyer, 311 U.S. 457, 463 (1940)). This “minimum

contacts” analysis depends on the number and relationship of a defendant’s contacts to the forum

state, and whether the present cause of action stems from the defendant’s alleged acts or omissions

in the forum state. Id. at 316-19.

       Finally, a court may exercise two types of personal jurisdiction, “general” or “specific.”

Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,

1780 (2017). “General” jurisdiction is a fairly limited concept, since it only arises where “the

continuous corporate operations within a state [are] so substantial and of such a nature as to justify

suit against [defendant] on causes of action arising from dealings entirely distinct from those



                                                  7
activities.” Int’l Shoe, 326 U.S. at 318. “For an individual, the paradigm forum for the exercise of

general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent place, one in

which the corporation is fairly regarded as at home.” Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 924 (2011). In the context of a corporation, the paradigm bases for general

jurisdiction are “the place of incorporation and principal place of business.”        Daimler AG v.

Bauman, 571 U.S. 117, 137 (2014). The Daimler court clarified that while those paradigms are

not necessarily the only bases for general jurisdiction, it would be “unacceptably grasping” to

approve the exercise of general jurisdiction wherever a corporation, “engages in a substantial,

continuous, and systematic course of business.”          Id. at 137-38 (declining to find general

jurisdiction lies in every state in which a corporate defendant has “sizable” sales). In this case,

there is no basis for general personal jurisdiction. The domicile alleged for Defendant Jean, and

the primary place of business alleged for Defendant SII, are both in Pennsylvania.

       “Specific” jurisdiction arises when there is an “affiliation between the forum and the

underlying controversy.” Goodyear, 564 U.S. at 919; Carefirst of Md., 334 F.3d at 397. To assess

specific jurisdiction, the Fourth Circuit considers: “(1) the extent to which the defendant

purposefully availed itself of the privilege of conducting activities in the State; (2) whether the

plaintiffs’ claims arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” Consulting Eng’rs Corp. v. Geometric

Ltd., 561 F.3d 273, 278 (4th Cir. 2009) (quoting ALS Scan, Inc. v. Digital Serv. Consultants, Inc.,

293 F.3d 707, 712 (4th Cir. 2002)).

       Plaintiff asserts the following bases for personal jurisdiction:

       On information and belief, this Court has personal jurisdiction over Defendants
       because Defendants have sold or offered to sell services to consumers located in
       Maryland. On information and belief, this Court has personal jurisdiction over



                                                  8
       Defendants because they have contracted to supply services to consumers in
       Maryland and regularly do business or solicit business in Maryland.

ECF 1, ¶ 16. Those conclusory allegations roughly mirror some of the subsections of Maryland’s

long-arm statute. See Maryland Courts and Judicial Proceedings Article (“MCJP”) § 6-103(b)(1)

(“Transacts any business or performs any character of work or service within the state”), § 6-

103(b)(2) (“Contracts to supply goods, food, services, or manufactured products in the State”); §

6-103(b)(4) (“Regularly does or solicits business, engages in any other persistent course of conduct

in the State, or derives substantial revenue from goods, food, services, or manufactured products

used or consumed in the State.”)

       Even viewed in the light most favorable to Plaintiff, however, her allegations do not

constitute “facts” on which this Court can rely to base personal jurisdiction. As this Court has

found, “An allegation made ‘on information and belief’ does ‘not serve as a reliable foundation

upon which to predicate a final judgment.’” Balt. Line Handling Co. v. Brophy, 771 F. Supp. 2d

531, 543 (D. Md. 2011) (quoting Oceanic Trading Corp. v. Vessel Diana, 423 F.2d 1, 4-5 (2d Cir.

1970)); see also Educ. Credit Mgmt. Corp. v. Optimum Welding, 285 F.R.D. 371, 374 (D. Md.

2012) (denying request for default judgment where the only allegations supporting one element of

the claim were made “upon information and belief”); Malina v. Balt. Gas & Elec. Co., 18 F. Supp.

2d 596, 604 n.4 (D. Md. 1998) (finding affidavits based upon information and belief insufficient

to be considered for summary judgment).

       The remainder of the Complaint, to the extent Maryland is mentioned at all, contains only

similar conclusory allegations, many of which are also made “upon information and belief.” See

ECF 1, ¶¶ 12, 24, 42, 56, 106. The Complaint is devoid of factual allegations to establish that

Defendants have done business with, or even interacted with, any actual or prospective Maryland

clients or customers. Moreover, the Complaint contains no information as to whether any

                                                 9
customers did, or even could, conduct any business transactions over any or all of the allegedly

infringing websites. Under Maryland’s long-arm statute, the lynchpin of a plaintiff’s assertion of

specific jurisdiction is that the plaintiff’s claims arise out of acts performed in Maryland. See

MCJP § 6-103(a).       The mere fact that Defendants may have maintained websites that were

accessible in Maryland, and everywhere else, would not suffice to establish constitutionally viable

personal jurisdiction. See ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 714 (4th

Cir. 2002) (“Thus, adopting and adapting the Zippo model, we conclude that a State may,

consistent with due process, exercise judicial power over a person outside of the State when that

person (1) directs electronic activity into the State, (2) with the manifested intent of engaging in

business or other interactions within the State, and (3) that the activity creates, in a person within

the State, a potential cause of action cognizable in the State’s courts.”) (citing Zippo Mfg. Co. v.

Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997)); Amer. Ass’n of Blood Banks v. Boston

Paternity, LLC, Civil No. DKC-2008-2046, 2009 WL 2366175, at *9 (D. Md. July 28, 2009)

(“Maintenance of a website that allegedly infringes on another’s trademark ‘does not establish

minimum contacts sufficient for personal jurisdiction, in the absence of . . . evidence that any

resident of the forum state has ever contracted with or even contacted the company.’”) (quoting

Am. Info. Corp. v. Am. Infometrics, Inc., 139 F. Supp. 2d 696, 702 (D. Md. 2001)). Without any

factual allegation of any act performed in Maryland by either Defendant, they cannot be subject to

personal jurisdiction, as Plaintiff has not alleged even minimum contacts with the state.

       That said, Plaintiff’s use of “upon information and belief” to plead her claims is not

inappropriate in this matter, because evidence of the relevant information regarding Defendants’

business transactions is entirely within Defendants’ control. See Malibu Media, LLC v. Doe, No.

PWG-13-365, 2014 WL 7188822, at *4 (D. Md. Dec. 16, 2014) (noting the importance of



                                                 10
differentiating “between a case in which pleading ‘upon information and belief’ is used as an

inadequate substitute for providing detail as to why the element is present in an action . . . [and

the] proper use of ‘upon information and belief,’ where a plaintiff does not have personal

knowledge of the facts being asserted.” (citations and internal quotation marks omitted)). Where,

as here, information “is particularly within defendants’ knowledge and control,” the use of “upon

information and belief” is warranted. Kajoshaj v. New York City Dept. of Educ., 543 F. App’x 11,

16 (2d Cir. 2013) (quoting Boykin v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008)).

          If this Court accepts this recommendation to deny Plaintiff’s requested default judgment,

a schedule should be set for Defendant Jean to file a response to the Complaint. Based on the

developments in the case thus far, it appears likely that only Defendant Jean, who can represent

himself pro se, will participate in the litigation.3 Nonetheless, Defendant Jean’s appearance will

afford Plaintiff an opportunity to conduct some discovery, which will either establish or refute the

existence of jurisdiction. Where personal jurisdiction is at issue, the trial court has discretion to

order jurisdictional discovery. See Carefirst of Md., 334 F.3d at 402; Estate of Bank v. Swiss

Valley Farms Co., 286 F. Supp. 514, 520-21 (D. Md. 2003). Here, details regarding the business

dealings of Defendants Jean and SII would certainly assist the Court in assessing jurisdiction,

considering that only Defendants have access to this information and that Plaintiff’s allegations do

not appear to be baseless. See Estate of Bank, 286 F. Supp. at 521. Thus, I recommend that

following Defendant Jean’s formal appearance in the litigation, the Court set a prompt schedule

for limited discovery on the issue of personal jurisdiction, to the extent Plaintiff wishes to continue

pursuing her claims against Defendants in this district.4 After limited discovery, Plaintiff should


3
    Corporate entities, including SII, must be represented by counsel. See Loc. R. 101.1(a).
4
 It is possible, of course, that Defendant Jean will waive the issue of personal jurisdiction by filing an
answer to the Complaint. Limited jurisdictional discovery would still be required, however, to allow
                                                      11
be able to amend her Complaint to include sufficient factual allegations to support a finding of

personal jurisdiction, or should be on notice that she must file her claims in Pennsylvania.

III.    DEFENDANT JEAN’S PETITIONS TO SET ASIDE DEFAULT5

         Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside an entry of

default for good cause, and it may set aside a default judgment under Rule 60(b).” As the Fourth

Circuit has noted, “an extensive line of decisions has held that [Rule 55(c)] must be ‘liberally

construed in order to provide relief from the onerous consequences of defaults and default

judgments.’” Lolatchy v. Arthur Murray, Inc., 816 F.2d 951, 954 (4th Cir. 1987) (quoting Tolson

v. Hodge, 411 F.2d 123, 130 (4th Cir. 1969)).             The Fourth Circuit has also stated that, when

compared to the standard under Rule 60(b), the “good cause” standard in Rule 55(c) “is more

forgiving of defaulting parties because it does not implicate any interest in finality.” Colleton

Preparatory Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 420 (4th Cir. 2010); see also

Consol. Masonry & Fireproofing, Inc. v. Wagman Constr. Corp., 383 F.2d 249, 251 (4th Cir.

1967) (“Generally a default should be set aside where the moving party acts with reasonable

promptness and alleges a meritorious defense.”). Because the Clerk has entered default against

Defendant Jean, but a default judgment has not been issued, Defendant Jean’s motion to vacate is

correctly considered pursuant to the more lenient standard of Rule 55(c), rather than Rule 60(b).




Plaintiff to garner facts to assess whether she can amend her Complaint to obtain a default judgment against
SII. If the relationship between Defendant Jean and SII is as alleged by Plaintiff, then obtaining
jurisdictional discovery from Defendant Jean should permit Plaintiff to determine whether she can maintain
a cause of action against SII in Maryland. In the meantime, the Clerk’s entry of default will remain in place
as to SII, because SII has taken no action to vacate it.
5
  Defendant Jean captioned his Petitions as seeking to vacate a “default judgment.” ECF 27, 29.
Procedurally, though, only the Clerk’s entry of default has been entered, and the motion for default
judgment, as recommended above, would be denied.
                                                     12
       Six factors are relevant to the analysis of this motion. The Court considers “whether the

moving party has a meritorious defense, whether it acts with reasonable promptness, the personal

responsibility of the defaulting party, the prejudice to the party, whether there is a history of

dilatory action, and the availability of sanctions less drastic.” Payne ex rel. Estate of Calzada v.

Brake, 439 F.3d 198, 204-05 (4th Cir. 2006).

       The first factor is whether Defendant Jean has a meritorious defense. “A meritorious

defense requires a proffer of evidence which would permit a finding for the defaulting party or

which would establish a valid counterclaim.” Augusta Fiberglass Coatings, Inc. v. Fodor

Contracting Corp., 843 F.2d 808, 812 (4th Cir. 1988); see also United States v. Moradi, 673 F.2d

725, 727 (4th Cir. 1982) (“[A]ll that is necessary to establish the existence of a ‘meritorious

defense’ is a presentation or proffer of evidence, which, if believed, would permit either the Court

or the jury to find for the defaulting party.”). “The underlying concern is . . . whether there is some

possibility that the outcome . . . after a full trial will be contrary to the result achieved by the

default.” Augusta Fiberglass, 843 F.2d at 812.

       Defendant Jean, a pro se litigant, did not present evidence in an admissible format, such as

affidavits or declarations, to prove the merits of his defense. Nevertheless, this factor necessarily

weighs in his favor in light of the procedural posture of this case. As discussed above, this Court

cannot grant default judgment for Plaintiff, because Plaintiff cannot establish personal jurisdiction

in this Court on the present record. If the default entered by the Clerk were to remain in place, the

case would exist in a permanent procedural limbo where Defendants have been defaulted, but

Plaintiff is unable to obtain substantive relief in the form of a judgment. Vacating the Clerk’s

entry of default will allow jurisdictional discovery, in order to determine whether Plaintiff can

proceed to adjudicate her claims in this Court, or needs to refile her case in another jurisdiction.



                                                  13
Additionally, Defendant Jean does “attest” to certain facts in his filings which may support a

defense on the merits. See, e.g., ECF 27 at 2-3. Because Defendant Jean is pro se, his filings must

be “liberally construed.” Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge

v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). A finding that it is premature, without additional

information, to ascertain the likelihood of success comports with the principle enunciated in

Augusta Fiberglass, where the Fourth Circuit made clear that cases with some possibility of a

defendant’s prevailing at trial should proceed to adjudication on the merits. See 843 F.2d at 812.

       The second factor, “reasonable promptness,” also weighs in favor of Defendant Jean.

Defendant Jean attempted to file his motion to vacate just fourteen days after the Clerk’s entry of

default, which is similar to times found to have been “reasonably prompt” in other Fourth Circuit

cases. See Colleton Preparatory Acad., Inc., 616 F.3d at 418 (nine days); Tazco, Inc. v. Dir.,

Office of Workers Comp. Program, U.S. Dept. of Labor, 895 F.2d 949, 950 (4th Cir. 1990) (eight

days). Further, the evidence suggests that the notice of default, like the Summons and Complaint,

were sent to an address no longer used regularly by Defendants, making the fourteen-day delay

even more reasonable.

       The third factor, the personal responsibility of the defaulting party, weighs in favor of

Plaintiff. Plaintiff has documented her extensive efforts to serve Defendants, and the apparent

efforts by Defendant Jean to evade service. See ECF 6. Although it appears that several of the

efforts at service were unsuccessful due to Plaintiff’s use of an invalid address, when a process

server appeared at the tattoo establishment where Defendant Jean worked, he was prevented from

effecting service by the receptionist. ECF 6-1 Ex. C. Moreover, the record reflects that Defendant

Jean eventually obtained a copy of the Complaint (whether via traditional service or otherwise),

but did not respond formally until the Clerk entered default.



                                                14
       The fourth factor, prejudice, weighs clearly in Defendant Jean’s favor. Plaintiff has not

established that the brief delay in this case prejudiced, in any way, her ability to present her case

at trial. The fact that she will not prevail by way of default and will actually have to present her

case on the merits does not constitute prejudice. See Augusta Fiberglass, 843 F.2d at 812 (“As to

prejudice, we perceive no disadvantage to Augusta beyond that suffered by any party which loses

a quick victory.”). Plaintiff cites the expense she has incurred to procure Defendant Jean’s

response as “prejudice,” ECF 25, but she will incur no additional prejudice if the default is lifted

and the case is adjudicated on the merits.

       The fifth factor is history of dilatory action, which weighs in favor of the Plaintiff. There

can be little doubt, based on the facts proffered to the Court in the Motion for Alternative Service

of Process, that Defendant Jean intentionally evaded service of process at his workplace, and that

the evasion caused a delay in adjudication of this proceeding. See ECF 6. Defendant Jean

essentially took no action to involve himself in the litigation until the default was entered, other

than his unsuccessful discussions with counsel about trying to resolve the case.

       The final factor is consideration of sanctions less onerous than default. In light of the heavy

presumption in favor of permitting the case to proceed to adjudication on the merits, and the several

factors above which weigh in favor of Defendant Jean, the most reasonable alternative sanction

would be to reimburse Plaintiff for certain of the costs she incurred in attempting to effect service.

However, the alternative sanctions requested by Plaintiff, consisting of what appears to be all of

the costs and expenses incurred in the litigation to date, are far too broad. See ECF 25-1 (requesting

$11,205.00 in attorneys’ fees, including those incurred for the fact investigation and drafting the

Complaint). Specifically, I do not recommend reimbursing Plaintiff for those fees related to (1)

preparing the Complaint, which happened before Defendant Jean’s evasive actions; (2) opposing



                                                 15
Defendant Jean’s Petition to Set Aside Entry of Default, since Plaintiff’s opposition was largely

unsuccessful; (3) preparing or filing the motion for default judgment, since that motion also was

unsuccessful; or (4) preparing or filing the motion for Clerk’s entry of default, since that motion

would have had to be filed to obtain the still-pending default against Defendant SII. The affidavit

submitted by Plaintiff’s attorney, ECF 25-1, does not attach time records or provide particularized

time entries to permit this Court to decide which entries should or should not be compensated.

Essentially, however, I recommend that Plaintiff be required to submit more precise billing

records, and that only the fees for preparing and filing the Motion for Alternative Service of

Process be awarded.

       Similarly, as to the process server expenses, I do not recommend reimbursing Plaintiff for

the multiple efforts made by the process servers to serve Defendants at 709 North 2nd Street, Floor

2, Harrisburg, Pennsylvania, because that appears to be an invalid address for a now-defunct

business. I recommend that Plaintiff be ordered to reimburse (1) the costs of the efforts to serve

Defendant Jean on November 19, 2018, at American Anvil Tattoo; and (2) the costs of serving the

complaint on Johnna Kopecky of Shagin Law Group on November 20, 2018, since Defendant Jean

had incorrectly advised the process servers that Ms. Kopecky would accept service on behalf of

Defendants. According to the affidavit from Plaintiff’s attorney, all of the costs paid to the process

servers totaled $760.00. However, the vast majority of the service attempts were made at the

invalid address. I recommend that Plaintiff be required to submit a supplemental declaration or

affidavit clarifying which process server costs are attributable to the service attempt at American

Anvil Tattoo on November 19, 2018, and the attempt to serve Ms. Kopecky on November 20,

2018. Once the supplemental records have been received, with a more precise request for fees and

costs limited in accordance with this recommendation, I recommend that Defendant Jean be



                                                 16
afforded an opportunity to file a brief explaining why an award of the amounts for those two

service attempts is not an appropriate alternative sanction to the Clerk’s entry of default.

IV.    CONCLUSION

       For the reasons set forth above, I recommend that:

       1.      the Court DENY Plaintiff’s Motion for Entry of Award of Damages for Permanent

       Injunction, ECF 25;

       2.      the Court require Plaintiff to submit supplemental information regarding her

       attorneys’ fees and process service costs, and allow Defendant Jean to object to an

       alternative award of such fees and costs as described above. After considering the merits

       of any such objection, I recommend that the Court GRANT Defendant Jean’s Petition to

       Open Default Judgment, ECF 29; deny the near-identical petition, ECF 27, as duplicative;

       and award an alternative sanction in an appropriate amount of attorneys’ fees and process

       service costs against Defendant Jean; and

       3.      the Court order Defendant Jean to respond to the Complaint by an appropriate

       deadline, to be followed by limited jurisdictional discovery before a standard scheduling

       order is set.

       Any objections to this Report and Recommendations must be served and filed within

fourteen (14) days, pursuant to Fed. R. Civ. P. 72(b) and Local Rule 301.5.b.



Dated: September 13, 2019                                            /s/
                                                              Stephanie A. Gallagher
                                                              United States Magistrate Judge




                                                 17
